MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Nov 16 2020, 8:36 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
David W. Stone IV                                       Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana

                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana

                                                        Shannon Keating
                                                        Certified Legal Intern

                                                        Alexis Sizemore
                                                        Certified Legal Intern




                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert James Plato, Jr.,                                November 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-475
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Andrew R. Hopper
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        48C03-1805-F5-1294



Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020              Page 1 of 15
      Altice, Judge.


                                             Case Summary
[1]   Robert James Plato, Jr., appeals from the revocation of his probation. On

      appeal, Plato argues that the evidence is insufficient to support revocation and

      that the trial court abused its discretion in revoking his four-year suspended

      sentence.


[2]   We affirm.


                                  Facts & Procedural History
[3]   On March 3, 2014, Plato was sentenced to the Indiana Department of

      Correction (DOC) for eight years for robbery under Cause No. 68C01-1308-FB-

      580 (FB-580). On April 2, 2018, Plato was charged with attempted robbery as a

      Level 5 felony under Cause No. 48C03-1805-F5-1294 (F5-1294). On August

      24, 2018, Plato pled guilty as charged under F5-1294 and was subsequently

      sentenced to a four-year suspended sentence. The court ordered the sentence be

      served consecutively to the sentence in FB-580.


[4]   On July 17, 2019, the State charged Plato with intimidation as a Level 6 felony

      under Cause No. 48C03-1907-F6-1715 (F6-1715). This charge stemmed from

      an April 14, 2019 letter that Plato sent to Madison County Sheriff Scott

      Mellinger in which he made statements threatening physical harm to Detective

      LeeAnn Dwiggins of the Madison County Drug Task Force (DTF). Thereafter,

      Sheriff Mellinger received a second letter from Plato dated October 10, 2019, in


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 2 of 15
      which Plato made threats to physically harm Sheriff Mellinger. Plato was

      incarcerated when he sent the letters.


[5]   On November 12, 2019, the State filed a notice of violation of suspended

      sentence in F5-1294, alleging that Plato violated the terms of his probation by

      (1) committing a criminal act as alleged in F6-1715 and by (2) “[f]ail[ing] to

      behave well in society” by committing a new criminal offense of intimidation

      on or about October 10, 2019. Appellant’s Appendix at 103.


[6]   On December 18, 2019, the State charged Plato with intimidation as a Level 6

      felony under Cause No. 48C03-1912-F6-3009 (F6-3009) 1 based on threats he

      made in the October letter. On January 21, 2020, the State amended the notice

      of violation of suspended sentence to reference the filing of the charging

      information in F6-3009. The court held an evidentiary and sanctions hearing

      on February 5, 2020.


[7]   During the hearing, Sheriff Mellinger testified that he received a handwritten

      letter in April 2019 from Plato in which Plato indicated that he was “extremely

      angry” with members of the DTF, including Detective Dwiggins. Transcript at

      11. Plato specifically accused Dwiggins of stealing his laptop computer, which

      was seized pursuant to a lawful search warrant issued as part of the attempted




      1
          The charging information under F6-3009 is not in the record before us.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 3 of 15
robbery investigation, and believed he was owed $1200 to cover the value

thereof. In the letter, which was admitted as State’s Exhibit 1, Plato stated:


        I mailed you a letter requesting a meeting to be held between you
        and I in an attempt to resolve our issue. By your lack of
        response, you basicall[y] said “Go F*ck Yourself.” You should
        not have done that Scott. I’ve tried to deal with and handle this
        situation with a cool clear head but that isnt [sic] working.


                                               ***


        So, until you and your department reimburses [sic] me for all my
        property that was stolen directly by your deputies or that they
        caused to be stolen, a new arrangement will take effect.


        I will not in any way, shape, form or fashion harm any Madison
        County Deputy unless they come at me armed which will be
        treated as an act of aggression.


        Each and every Madison County Sheriffs vehicle, both marked
        and unmarked, where ever [sic] they will be found, will receive a
        Hornady 750 gr. A Max .50 BMG through its grill and engine
        block.


                                               ***


        You decide to take your panties off and let your balls drop so we
        can talk about and resolve this issue, you know where I’m at (but
        wont [sic] be here to [sic] much longer, you need to hurry).


                                               ***




Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 4 of 15
              P.S. You need to resolve this issue with my computer right
              away. Dwiggins is nothing more than a common thief not a
              DTF deputy and the very first time I see that thief, I will not treat
              her as a deputy of Madison County but as a thief, and will beat
              the breaks off that b*tch. McDonalds, Walmart, dont [sic]
              matter where I ever see her, she will be beat like a thief!


      Exhibits at 4-6 (underlining in original).


[8]   On May 5, 2019, Plato was interviewed by a law enforcement officer. Plato

      agreed to record the conversation, and he was advised of his rights. While the

      officer was setting up the recording instrument and preparing a waiver of rights,

      Plato stated, “I’m a violent man, a very violent man!” Appellant’s Appendix Vol.

      II at 109. During the interview, Plato was asked about the threats of shooting

      police cars, and Plato said he was not going to do it. He stated, however, that

      although he did not have a gun, there were still ways he could obtain one.

      Plato assured the officer that he was not going to shoot up police cars, but,

      according to the officer, Plato “was very firm in his conviction about

      committing battery against Detective Dwiggins.” Id. at 110.


[9]   Sheriff Mellinger also testified about and read excerpts from a second

      handwritten letter he received from Plato in October 2019, which was admitted

      as State’s Exhibit 2. In this letter, Plato referred to Sheriff Mellinger’s “band of




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 5 of 15
thieves” and stated that he had reached “the highest point of pisstivity.”

Exhibits at 7. After indicating that he was soon to be released, 2 Plato continued:


         I am about to return to Anderson with my blood boiling! I told
         you that I am not going to just drop this or let it go.


         So now, you have a very volatile situation on your hands that
         needs to be delt [sic] with and resolved right f*cking now! I can
         return to Anderson in a state of peace or on a path of total
         destruction and all out war.


Id. at 7-8 (underlining in original). Plato also stated:


         Dwiggins, Anderson, and Boynton would rather blow their own
         brains out with their duty Glocks, over f*cking with me about the
         flag and my mothers [sic] ashes. That is a promise I am betting
         my life on! All in!


         I’ve got the motive, the means, and the opportunity is just mere
         days away!


Id. at 9-10 (underlining in original). He continued,


         I’m giving you my word that if you, Dwiggins, Anderson and
         Boynton don’t fix this and right f*cking now, you will most
         definitely be held accountable for your actions.


         So, how are we going to fix this Scott? I promise you that if we
         don’t resolve this Scott, the very first time we meet face to face,



2
  Sheriff Mellinger testified that when he received the October letter, Plato was set to be released from
incarceration in less than two months.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020                    Page 6 of 15
                  on my very life, I’m going to knock your f*cking teeth so far
                  down your throat, your [sic] going to have to stick your
                  toothbrush up your *ss just to brush your teeth.


                  I dont [sic] care if your [sic] with your family out eating a meal,
                  you’ve got this coming.


                                                         ***


                  So, in closing, you only have days to set up a meeting and make
                  things right Scott. I dont [sic] have one thing to loose [sic] or
                  even care to live for and my record speaks for its self [sic]. I’m all
                  in and it’s your turn to deal.


       Id. at 10-13 (underlining in original). Sheriff Mellinger also testified to receiving

       a third letter 3 after the October letter in which Plato used a different tone and

       apologized for writing the April and October letters.


[10]   Plato did not present any evidence on his behalf but in cross-examining Sheriff

       Mellinger, suggested that he was merely exercising his First Amendment right

       to free speech to complain about police conduct. In closing, Plato argued to the

       court that his threats were “outrageous” and “totally implausible” and, as

       evidenced by his subsequent letter apologizing for writing the threatening

       letters, he did not have “any real intentions of carrying out any of those

       threats.” Transcript Vol. II at 29.




       3
           This letter was not admitted into evidence.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 7 of 15
[11]   After considering the evidence and the parties’ arguments, the court found that

       Plato violated the terms of his suspended sentence and ordered him to serve his

       entire four-year sentence in the DOC. Plato now appeals. Additional facts will

       be provided as necessary.


                                       Discussion & Decision
                                                   1. Sufficiency

[12]   Plato argues that the trial court erred in finding that he violated his probation.

       A probation revocation hearing is civil in nature, and the alleged violation must

       be proven by the State by a preponderance of the evidence. Mateyko v. State,

       901 N.E.2d 554, 558 (Ind. Ct. App. 2009), trans. denied. When reviewing a

       claim of insufficient evidence to support a trial court’s decision to revoke

       probation, we consider only the evidence most favorable to the judgment, and

       we neither reweigh the evidence nor judge the credibility of witnesses. Id.

       Revocation is appropriate if there is substantial evidence of probative value to

       support the trial court’s conclusion that the probationer has violated the terms

       of probation. Lightcap v. State, 863 N.E.2d 907, 911 (Ind. Ct. App. 2007).


[13]   The underlying probation violations were that Plato had committed two

       criminal acts of intimidation—one against Detective Dwiggins and one against

       Sheriff Mellinger. To affirm the court’s revocation of Plato’s suspended

       sentence, the trial court need only have found by a preponderance of the

       evidence that Plato committed one act of intimidation. See Luke v. State, 51




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 8 of 15
       N.E.3d 401, 421 (Ind. Ct. App. 2016) (noting a single violation of probation is

       sufficient to support revocation of probation).


[14]   Plato asserts that the statements he made in his April and October letters were

       protected by the First Amendment and thus, not punishable as acts of

       intimidation. He maintains that he was expressing frustration over the loss of

       personal property and that his statements did not constitute a true threat in that

       they were not “a serious expression of intent to commit unlawful violence.”

       Appellant’s Brief at 7. He also asserts that to the extent his statements constituted

       threats, they were conditioned on his dispute over seized items not being

       resolved.


[15]   As our Supreme Court has noted, “The United States and Indiana constitutions

       afford sweeping protections to speech about public officials or issues of public

       or general concern, even if the speech is intemperate or caustic. But there is no

       such protection for ‘true threats’—including veiled or implied threats, when the

       totality of the circumstances shows that they were intended to put the victims in

       fear for their safety.” Brewington v. State, 7 N.E.3d 946, 953 (Ind. 2014). “True

       threats” of violence are provided no protection under the First Amendment and

       are unlawful under Ind. Code § 35-45-2-1(d). Id. at 963. A “true threat” is a

       “statement[] where the speaker means to communicate a serious expression of

       an intent to commit an act of unlawful violence to a particular individual or

       group of individuals.” Id. (quoting Virginia v. Black, 538 U.S. 343, 365 (2003)).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 9 of 15
[16]   Indiana has implemented this authority by defining “threat” for purposes of

       intimidation, in pertinent part, as follows:


               (d) “Threat” means an expression, by words or action, of an
               intention to:


                       (1) unlawfully injure the person threatened or another
                       person, or damage property;


                                                          ***


                       (3) commit a crime.


       I.C. § 35-45-2-1(d). “A person who communicates a threat with the intent . . .

       that another person be placed in fear of retaliation for a prior lawful act”

       commits intimidation as a Class A misdemeanor. I.C. § 35-45-2-1(a)(1). A

       threat is “communicated” by an individual when he or she “knows or has good

       reason to know the statement will reach the victim.” E.B. v. State, 89 N.E.3d

       1087, 1092 (Ind. Ct. App. 2017) (citing Ajabu v. State, 677 N.E.2d 1035, 1043

       (Ind. Ct. App. 1997), trans. denied). “The ‘intent’ that matters is not whether the

       speaker really means to carry out the threat, but only whether he intends it to

       ‘plac[e] the victim in fear of bodily harm or death.’” Brewington, 7 N.E.3d at

       963 (citing Black, 538 U.S. at 359-60). In assessing intent, courts must look to

       the context surrounding the statement(s). Id.


[17]   Prior to the letters at issue here, Plato had sent Sheriff Mellinger several other

       letters while he was incarcerated, the tone of which did not present any concern


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 10 of 15
       to Sheriff Mellinger. Plato also filed a civil suit for the return of his property

       that was ultimately dismissed. After things did not go his way, Plato sent the

       April letter to Sheriff Mellinger. As set out above, Plato expressed his extreme

       displeasure with Sheriff Mellinger, Detective Dwiggins, and others with regard

       to their role in the seizure of some of his personal property, which he claims

       was beyond the scope of the search warrant. Plato stated that he “tried to deal

       with and handle this situation with a cool clear head but that isn’t working.”

       State’s Exhibits at 3. He then warned that if he was not reimbursed for his

       “stolen” property, “a new arrangement [would] take effect.” Id. at 4. He

       explained that if he was approached by an armed officer, he would treat such as

       an “act of aggression” and also detailed how he would shoot through the grill

       and engine block of each Madison County Sheriff’s vehicle, “both marked and

       unmarked.” Id. at 4-5. Following his signature, Plato included a postscript

       directed at Detective Dwiggins. He stated that the “very first time” he saw her

       after his release, he would “not treat her as a Detective of Madison County but

       as a thief,” and that he would “beat the breaks off that b*tch.” Id. at 6. He

       continued that it “don’t matter where I ever see her, she will be beat like a

       thief.” Id.


[18]   In the October 10, 2019 letter, Plato again launched threats at Sheriff Mellinger

       and others. He stated that he was “sick and tired of going through the

       ‘appropriate channels’ and getting absof*ckinglutely nowhere.” State’s Exhibits

       at 7. He claimed that he had reached the highest level of “pisstivity” and that

       he found himself “within mere days” from his release and was going to return


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 11 of 15
       with his “blood boiling.” Id. Plato wrote that he could return to Anderson “in

       a state of peace or on a path of total destruction and all out war.” Id. at 8. He

       warned that he had “the motive, the means, and the opportunity is just mere

       days away.” Id. at 9-10. He then threatened physical harm to Sheriff

       Mellinger, stating, “I promise you that if we don’t resolve this Scott, the very

       first time we meet face to face, on my very life, I’m going to knock your f*cking

       teeth so far down your throat, your [sic] going to have to stick your toothbrush

       up your *ss just to brush your teeth.” Id. at 10. Plato followed this statement

       with, “I dont [sic] care if your [sic] with your family out eating a meal, you’ve

       got this coming.” Id.


[19]   The language Plato used in his letters, together with the context in which they

       were made, demonstrates that Plato intended for them to be true threats. Plato

       was angry that certain personal items had been seized and with the lack of what

       he believed to be an appropriate response to his demands. He described the

       situation as “volatile” and repeatedly expressed how he was done with being

       civil and ready to resort to violence, including specific threats to shoot at police

       cars, “beat the breaks off” of Detective Dwiggins, and knock Sheriff Mellinger’s

       teeth out. Id. at 7, 6. See also Fleming v. State, 85 N.E.3d 626, 629 (Ind. Ct. App.

       2017) (holding that a defendant’s threat to “beat [someone’s] ass” while angry

       showed that the defendant intended his communication to put his target in fear

       for his safety). Further, aside from directly threatening Sheriff Mellinger, Plato

       had good reason to know that his threats to physically harm Detective

       Dwiggins would be communicated to her.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 12 of 15
[20]   To the extent he claims his threats were conditioned on his dispute not being

       resolved, his argument fails. Plato’s use of conditional language does not

       diminish the credibility of his threats. As we have before noted, “[t]hreats are,

       by definition, expressions of an intention to do a future thing, and, thus, to

       some degree, all threats are conditional.” Roar v. State, 52 N.E.3d 940, 943

       (Ind. Ct. App. 2016), adopted in relevant part by Roar v. State, 54 N.E.3d 1001,

       1002 (Ind. 2016) (citing I.C. 35-45-2-1(d)). While conditional language of the

       threat may be considered as evidence of the defendant’s intent, it is not

       dispositive. Id.


[21]   Here, the alleged condition upon which Plato’s threats were based was

       resolution of his dispute in his favor, including return of personal items he

       claims were seized outside the scope of a search warrant and a random demand

       for nearly two million dollars. Aside from the fact that it is unlikely that Plato’s

       demands will be resolved to his satisfaction, it remains that his threats were

       more likely intended to place his victims in fear for a prior lawful act. The

       evidence establishes by a preponderance of the evidence that Plato committed,

       at the very least, one act of intimidation. A condition of Plato’s suspended

       sentence was that he “[o]bey all municipal, state, and federal laws, and behave

       well in society.” Appellant’s Appendix Vol. II at 99. By writing letters threatening

       physical harm to Sheriff Mellinger and Detective Dwiggins, Plato clearly

       violated a condition of his suspended sentence. The evidence is sufficient to

       support he trial court’s revocation of Plato’s suspended sentence.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 13 of 15
                                             2. Abuse of Discretion

[22]   Plato also argues that the trial court’s decision to revoke his four-year

       suspended sentence in F5-1294 was an abuse of discretion. We review a trial

       court’s sentencing decision in a probation revocation proceeding for an abuse of

       discretion. Jones v. State, 838 N.E.2d 1146, 1148 (Ind. Ct. App. 2005). An

       abuse of discretion occurs if the decision is against the logic and effect of the

       facts and circumstances before the court. Prewitt v. State, 878 N.E.2d 184, 188

       (Ind. 2007). Moreover, “[o]nce a trial court has exercised its grace by ordering

       probation rather than incarceration, the judge should have considerable leeway

       in deciding how to proceed.” Id. “If the court finds the defendant has violated

       a condition of his probation at any time before the termination of the

       probationary period, and the petition to revoke is filed within the probationary

       period, then the court may order execution of the sentence that had been

       suspended.” Gosha v. State, 873 N.E.2d 660, 664 (Ind. Ct. App. 2007); see also

       Ind. Code § 35-38-2-3(h).


[23]   Plato threatened to physically harm Detective Dwiggins. When confronted and

       interviewed on May 1, 2019, Plato had the opportunity to recant his threats.

       Plato, however, repeated several times during the interview that he intended to

       beat up Detective Dwiggins. In fact, Plato “was very firm in his conviction

       about his desire to commit battery against Detective Dwiggins.” Appellant’s

       Appendix Vol. II at 110. After being charged with intimidation, Plato responded

       by writing the October letter, which was rife with derogatory comments,

       profanity, and threats of violence directed at Sheriff Mellinger and others. With

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 14 of 15
       his threatening letters, Plato demonstrated that he is not a good candidate for

       probation. We cannot say that the trial court abused its discretion in revoking

       Plato’s four-year suspended sentence.


[24]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-475 | November 16, 2020   Page 15 of 15